Citation Nr: 0814025	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  05-39 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of a laminectomy for removal 
of spinal dural fistula deep wound hematoma.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The veteran had active military service from June 1969 to 
September 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts he suffers from residuals of a 
laminectomy as a result of a procedure performed at the VA 
Medical Center (VAMC) in Kansas City, Missouri, to remove a 
spinal dural fistula deep wound hematoma.  He contends that 
he suffers additional disability due to VA's failure to 
properly treat and diagnose his condition in a timely manner; 
he therefore asserts entitlement to benefits under 
38 U.S.C.A. § 1151.  The Board has determined that a remand 
is necessary for further development of the record before a 
decision can be rendered.

VA treatment records from the Kansas City VAMC are included 
in the claims file.  However, the Board finds that these 
treatment records are incomplete.  In this regard, the Board 
observes that the veteran was placed on anti-coagulation 
therapy, including heparin, on June 14, 1999.  However, the 
Board observes that clinical records, including post-
operative reports and progress notes detailing the 
anticoagulation status (laboratory results and prescribed 
doses), are not included in the record.  Therefore, a remand 
is required to obtain these outstanding, relevant records.   

Further, the Board observes that the veteran's representative 
has argued that the record is incomplete based upon a lack of 
private treatment records.  However, the Board notes that in 
January 2004, VA supplied the veteran with VA Form 21-4142, 
Authorization and Consent to Release Information, and 
requested the veteran to complete and return this form for 
each private health care provider that treated him in 
relation to the disorders in question.  VA has not received a 
response from the veteran.  Nevertheless, as this matter is 
remanded on other reasons, the veteran should be provided an 
opportunity to identify the providers and locations of these 
treatment records and to authorize their release to VA. 

As a final matter, the Board has determined that VA medical 
opinions from appropriate specialists are required in order 
to determine the nature and causation of the veteran's 
disabilities.  Specifically, the Board requires the opinions 
of specialists in neurosurgery and pulmonary medicine.

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be requested to 
complete VA Form 21-4142, Authorization 
and Consent to Release Information to 
VA, for all private treatment records 
relevant to his leg and back complaints 
at issue. 

2.	VA clinical records from the Kansas 
City VAMC, including June 1999 
operative and post-operative reports 
and progress notes detailing the 
anticoagulation status (laboratory 
results and prescribed doses), must be 
obtained and associated with the claims 
file.  Efforts to obtain these records 
must continue until it is determined 
that they do not exist or that further 
attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must be 
verified and this should be documented 
for the record.  38 U.S.C.A. § 
5103A(b); 38 C.F.R. § 3.159(c)(2) 
(2007).

3.	Following receipt of the above records 
(if available), refer the case to a VA 
neurosurgeon for a VA medical opinion.  
The reviewing physician must be 
provided with the entire claims folder, 
including a copy of this REMAND.  The 
opinion should indicate that such a 
review was completed.  After reviewing 
the record, the reviewing VA physician 
is requested to provide an opinion as 
to the following questions:

a.	Does the veteran have an 
additional disability due to VA's 
failure to timely diagnose and 
properly treat his arteriovenous 
malformation and spinal dural 
fistula at his visit in April 
1999?  And if so, did VA's failure 
to timely diagnose and properly 
treat the veteran's condition 
proximately cause or increase the 
severity of the residuals of this 
condition?

b.	If, and only if, it is found that 
the veteran has an additional 
disability due to VA's failure to 
timely diagnose and properly treat 
his condition, also offer an 
opinion as to whether it is more 
likely than not (greater than a 50 
percent probability), less likely 
than not (less than a 50 percent 
probability), or as likely as not 
(50 percent probability) that the 
proximate cause of the additional 
disability was due to 
carelessness, negligence, lack of 
proper skill, error in judgment or 
similar instance of fault on VA's 
part in furnishing medical 
treatment?

c.	If, and only if, it is found that 
the veteran has an additional 
disability due to VA's failure to 
timely diagnose and properly treat 
his condition, also offer an 
opinion as to whether it is more 
likely than not (greater than a 50 
percent probability), less likely 
than not (less than a 50 percent 
probability), or as likely as not 
(50 percent probability) that the 
proximate cause of the additional 
disability was due to an event not 
reasonably foreseeable.

A detailed rationale, including 
pertinent findings from the record, 
should be provided for all opinions.  
If any of the above issues cannot be 
determined on a medical scientific 
basis and without invoking processes 
related to guesses or based upon mere 
conjecture, the examiner should 
clearly and specifically so specify 
in the examination report, with an 
explanation as to why this is so.

4.	Following completion of the above, 
refer the case to a VA specialist in 
pulmonary medicine for a VA medical 
opinion.  The reviewing physician must 
be provided with the entire claims 
folder, including a copy of this 
REMAND.  The opinion should indicate 
that such a review was completed.  
After reviewing the record, the 
reviewing VA physician is requested to 
provide an opinion as to the following 
questions:

a.	Does the veteran have an 
additional disability due to VA's 
treatment of anti-coagulation 
therapy?  And if so, did this 
treatment proximately cause or 
increase the severity of the 
residuals of this condition?

b.	If, and only if, it is found that 
the veteran has an additional 
disability due to VA's treatment 
of anti-coagulation therapy, also 
offer an opinion as to whether it 
is more likely than not (greater 
than a 50 percent probability), 
less likely than not (less than a 
50 percent probability), or as 
likely as not (50 percent 
probability) that the proximate 
cause of the additional disability 
was due to carelessness, 
negligence, lack of proper skill, 
error in judgment or similar 
instance of fault on VA's part in 
furnishing medical treatment?

c.	If, and only if, it is found that 
the veteran has an additional 
disability due to VA's treatment 
of anti-coagulation therapy, also 
offer an opinion as to whether it 
is more likely than not (greater 
than a 50 percent probability), 
less likely than not (less than a 
50 percent probability), or as 
likely as not (50 percent 
probability) that the proximate 
cause of the additional disability 
was due to an event not reasonably 
foreseeable.

A detailed rationale, including 
pertinent findings from the record, 
should be provided for all opinions.  
If any of the above issues cannot be 
determined on a medical scientific 
basis and without invoking processes 
related to guesses or based upon mere 
conjecture, the examiner should 
clearly and specifically so specify 
in the examination report, with an 
explanation as to why this is so.

5.	Following the above, the AOJ should 
readjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative, if any, should be 
provided a supplemental statement of 
the case that contains a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



